COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Mattress Firm, Inc. v. Bruce Levy and Terra Consulting II,
                            LLC, Madison Development Grouop, LLC, Oldacre
                            McDonald, LLC and Mark McDonald, Ryan Vinson, Win-
                            Development, L.L.C., Owen C. Ewing and Jesse McInerney,
                            Quattro Development, LLC and Michael Liyeos, Colliers
                            International–Atlanta, LLC, Alexander Deitch, Preferred
                            Realty, LLC, Chase Ventures, LLC and ABR Investment, LLC

Appellate case number:      01-18-00867-CV

Trial court case number:    2017-73196

Trial court:                151st District Court of Harris County

        This appeal was stayed pursuant to the “Suggestion of Bankruptcy” notice that
appellant, Mattress Firm, Inc., had filed in this Court on October 5, 2018. That notice
stated that appellant had filed a Chapter 11 petition for relief, assigned to Case No. 18-
12241-BLS, in the United States Bankruptcy Court for the District of Delaware. See TEX.
R. APP. P. 8.2; see also 11 U.S.C. § 362(a).
        On December 17, 2018, appellant filed this unopposed motion to reinstate this
appeal because the stay has been lifted. Appellant states that the bankruptcy court’s
November 16, 2018 order confirmed appellant’s Chapter 11 Plan of Reorganization and
provided that the automatic stay shall continue until the Effective Date, and it attached
certified copies of the bankruptcy court’s order and a Notice filed there stating that the
Effective Date was November 21, 2018.
        Accordingly, the Court grants appellant’s motion to reinstate and directs the Clerk
of this Court to reinstate this appeal. See TEX. R. APP. P. 8.3(a). Although the clerk’s
record was filed on October 9, 2018, the reporter’s record was not filed due to lack of
payment. Thus, if appellant fails to file evidence of payment of the reporter’s record fee
with this Court within 10 days from the date of this Order, this Court may set the briefing
schedule without the reporter’s record. See id. 35.3(c), 37.3(c)(2)(A).

      It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes__________
                   x Acting individually     Acting for the Court
Date: __December 20, 2018____